Exhibit 10.1

 

LOGO [g433234g0801085958038.jpg]

Foundation Medicine, Inc.

150 Second Street

Cambridge, MA 02141

USA

July 31, 2017

Amendment Letter Agreement (the “Amendment Letter Agreement“)

Ladies and Gentlemen,

Reference is made to the Credit Facility Agreement, dated August 02, 2016 (the
“Credit Agreement“) and the Side Letter Agreement, dated August 02, 2016 (the
“Side Letter Agreement “), each by and among Foundation Medicine, Inc., a
Delaware corporation (the “Borrower“), and Roche Finance Ltd, a corporation
incorporated and organized under the laws of Switzerland (the “Lender“).
Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Credit Agreement.

The Borrower and the Lender (together the “Parties”, each a “Party”) intend,
with effect as of the Effective Time, to amend the Credit Agreement as set forth
herein. For the purpose of this Amendment Letter Agreement, “Effective Time”
means the Business Day on which the Lender confirms to the Borrower that the
conditions precedent referred to in Schedule 1 (Conditions Precedent) of this
Amendment Letter Agreement have been satisfied or waived.

The Borrower and the Lender hereby agree as follows:

 

1. Amendments to Credit Agreement

 

1.1 With effect as of the Effective Time, the existing definition of “Agreement”
shall be replaced in its entirety with the following new definition:

“Agreement means this USD 200,000,000 credit facility agreement, as amended,
amended and restated, supplemented or otherwise modified from time to time,
between FMI as Borrower and Roche Finance as Lender as well as any other person
becoming a Party hereto.”

 

1.2 With effect as of the Effective Time, the following new definition of
“Amendment Letter Agreement” shall be inserted after the definition of
“Agreement”:

“Amendment Letter Agreement means that certain Amendment Letter Agreement dated
July 31, 2017, by and between Borrower and Lender.”

 

Roche Finance Ltd   

Grenzacherstrasse 122

CH-4058 Basel



--------------------------------------------------------------------------------

LOGO [g433234g0801085958038.jpg]

 

 

1.3 With effect as of the Effective Time, the existing definition of “Drawdown
Period” shall be replaced in its entirety with the following new definition:

“Drawdown Period means the period from and including the date of this Agreement
to and including August 02, 2020.”

 

1.4 With effect as of the Effective Time, the existing definition of “Facility”
shall be replaced in its entirety with the following new definition:

“Facility means the USD credit facility as described in Clause 3 (Facility),
consisting of the First Tranche, the Second Tranche and the Third Tranche.”

 

1.5 With effect as of the Effective Time, the existing definition of “Final
Maturity Date” shall be replaced in its entirety with the following new
definition:

“Final Maturity Date means February 02, 2026.”

 

1.6 With effect as of the Effective Time, the existing definition of “Prepayment
Fee” shall be replaced in its entirety with the following new definition:

“Prepayment Fee means

a) during the Drawdown Period: 4% (four percent) on the prepaid amount;

b) within 30 months after the end of the Drawdown Period: 3% (three per cent) on
the prepaid amount;

c) 30 months to 42 months after the end of the Drawdown Period: 2% (two per
cent) on the prepaid amount;

d) 42 months to 54 months after the end of the Drawdown Period: 1% (one per
cent) on the prepaid amount; and

e) 54 months to 66 months after the end of the Drawdown Period: 0% (zero per
cent) on the prepaid amount.”

 

1.7 With effect as of the Effective Time, the existing definition of “Second
Tranche Milestone” shall be replaced in its entirety with the following new
definition:

“Second Tranche Milestone means (a) $150 million of trailing 12 month Adjusted
Revenue or (b) (i) $115 million of trailing 12 month Adjusted Revenue and
(ii) at any time prior to end of such 12 month period the approval by the US.
Food and Drug Administration (FDA) of Borrower‘s FoundationOne comprehensive
genomic profiling assay.”

 

1.8 With effect as of the Effective Time, the following new definition of “Third
Tranche Milestones” shall be inserted after the existing definition of “Tax
Sharing Agreement”:

“Third Tranche Milestone means (a) $175 million of trailing 12 month Adjusted
Revenue or (b) (i) $155 million of trailing 12 month Adjusted Revenue and
(ii) at any time prior to end of

 

2/9



--------------------------------------------------------------------------------

LOGO [g433234g0801085958038.jpg]

 

such 12 month period the issuance by the Centers for Medicare Services (CMS) of
a national coverage determination, indicating coverage for a minimum of three
tumor types, for Borrower‘s FoundationOne comprehensive genomic profiling
assay.”

 

1.9 With effect as of the Effective Time, the existing definition of “Total
Commitment” shall be replaced in its entirety with the following new definition:

“Total Commitment means the aggregate of the Commitment, being USD 200,000,000,
at the Effective Time of the Amendment Letter Agreement and consisting of the
First Tranche, the Second Trance and the Third Tranche.”

 

1.10 With effect as of the Effective Time, the existing definition of “Tranche”
shall be replaced in its entirety with the following new definition:

“Tranche means the First Tranche, the Second Tranche and the Third Tranche.”

 

1.11 With effect as of the Effective Time, the existing Clause 3.3 (Second
Tranche) shall be replaced in its entirety by the following new Clause:

“Subject to the conditions precedent listed in Schedule 1 Part 2 (Conditions
precedent for the Second Tranche), the Lender makes available to the Borrower a
USD credit facility in an aggregate amount not to exceed USD 70,000,000 (the
Second Tranche).”

 

1.12 With effect as of the Effective Time, the following the following new
Clause “3.4 (Third Tranche) shall be inserted after Clause “3.3 Second Tranche”:

“3.4    Third Tranche

Subject to the conditions precedent listed in Schedule 1 Part 3 (Conditions
precedent for the Third Tranche), the Lender makes available to the Borrower a
USD credit facility in an aggregate amount not to exceed USD 50,000,000 (the
Third Tranche).”

 

1.13 With effect as of the Effective Time, the following new Clause “5.3
(Conditions precedent to Third Tranche)” shall be inserted after the existing
Clause “5.2 (Conditions precedent to Second Tranche)”:

“5.3    Conditions precedent to Third Tranche

The Lender shall not be required to make a Loan under the Third Tranche unless
the Lender has received all of the documents and other evidence listed on
Schedule 1, Part 3, in form and substance satisfactory to the Lender, whereby
such documents and evidence shall be delivered at least 10 (ten) Business Days
prior to delivery of a Utilisation Request with respect to the Third Tranche.”

 

3/9



--------------------------------------------------------------------------------

LOGO [g433234g0801085958038.jpg]

 

 

1.14 With effect as of the Effective Time, the heading and leading in sentence
of the existing Clause “5.3 (Further condition precedent)” shall be amended as
follows:

“5.4    Further conditions precedent

Subject to Clause 5.1 (Initial conditions precedent), Clause 5.2 (Conditions
precedent to Second Tranche) and Clause 5.3 (Conditions precedent to Third
Tranche), in each case, as applicable, the Lender will only be obliged to make
available any Loan if on the date of the Utilisation Request and on the proposed
Utilisation Date:”

[the remainder of the existing Clause “5.3 (Further conditions precedent)” shall
remain unchanged]

 

1.15 With effect as of the Effective Time, the existing Clause “7 (Repayment)”
shall be replaced in its entirety by the following new Clause:

“a) Subject to Clause 8.2 (Mandatory prepayments) and Clause 18.15
(Acceleration), the Borrower shall have no obligation to repay any portion of
any outstanding Loan during the Drawdown Period. After the expiration of the
Drawdown Period, the Borrower shall repay the Loan Amount of any outstanding
Loans through 20 equal instalments, payable in arrears on the last day of each
successive period of three months starting six months after the last day of the
Drawdown Period (i.e., February 02, 2021), calculated to provide for the
complete repayment of the aggregate outstanding Loan Amounts as of the Final
Maturity Date.

b) At Final Maturity Date any Unpaid Sum shall be paid in full.”

 

1.16 With effect as of the Effective Time, the existing Clause “9.1 (Commitment
fee)” shall be replaced in its entirety by the following new Clause:

“From the Effective Time of the Amendment Letter Agreement, the Borrower shall
pay a commitment fee of 0.4% (zero point four per cent) p.a. on the Available
Commitment until the end of the Drawdown Period. Such fee is payable in arrears
on the last day of each successive period of three months starting from the date
of this Agreement.”

 

1.17 With effect as of the Effective Time, the existing Clause “9.2 (Calculation
of Interest)” shall be replaced in its entirety by the following new Clause:

“From the Effective Time of the Amendment Letter Agreement, the rate of interest
on each Loan for each Interest Period is 6.5% (six point five per cent) p.a.
(the Interest Rate) and shall be calculated on an actual|360-basis, i.e., the
actual number of days elapsed per month against a 360 days-year.”

 

4/9



--------------------------------------------------------------------------------

LOGO [g433234g0801085958038.jpg]

 

 

1.18 With effect as of the Effective Time, new “Part 3: Conditions Precedent to
Third Tranche” shall be inserted in Schedule 1 after the existing part “Part 2:
Condition Precedent to Second Tranche”:

“Part 3: Conditions Precedent to Third Tranche

Evidence satisfactory to the Lender that the Borrower has achieved the Third
Tranche Milestones.”

 

1.19 With effect as of the Effective Time, the existing Clause 3 in Schedule 2
shall be replaced in its entirety by the following new Clause:

“We confirm that each condition specified in Clause 5.4 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.”

 

2. Amendments to Side Letter Agreement

With effect as of the Effective Time, the Side Letter Agreement shall be deleted
in its entirety.

 

3. Representations

The representations set forth in Clause 14 (Representations) of the Credit
Agreement shall be made by the Borrower on the date of this Amendment Letter
Agreement and the Effective Time by reference to the facts and circumstances
then existing.

 

4. Scope of the Amendments

The Parties agree that (i) the terms and conditions of the Credit Agreement and
all other Finance Documents shall remain unchanged and in full force and effect
and binding upon the Parties, unless specifically provided for otherwise in this
Amendment Letter Agreement, and (ii) all security interests, pledges, mortgages
or other liens granted by the Borrower pursuant to the Security Agreements are
hereby ratified and confirmed in all respects.

Each Party acknowledges that the term “Credit Agreement” or any equivalent
defined term relating to the Credit Agreement in each Finance Document, with
effect from the date of this Amendment Letter Agreement, refers to the Credit
Agreement as amended by this Amendment Letter Agreement.

 

5. Designation

The Parties designate this Amendment Letter Agreement as a Finance Document.

 

5/9



--------------------------------------------------------------------------------

LOGO [g433234g0801085958038.jpg]

 

6. Transaction Expenses

The Borrower shall promptly on demand pay the Lender the amount of all
documented out-of-pocket costs and external expenses (including documented legal
fees) reasonably incurred for services rendered by third parties in connection
with the negotiation, preparation, printing and execution of this Amendment
Letter Agreement and any other documents referred to in this Agreement.

 

7. Governing Law and Jurisdiction

This Amendment Letter Agreement shall be governed by and construed in accordance
with the substantive laws of Switzerland.

Place of performance as well as the exclusive place of jurisdiction for any
disputes arising out of or in connection with this Amendment Letter Agreement
shall be the City of Zurich.

[Signature page follows]

 

6/9



--------------------------------------------------------------------------------

LOGO [g433234g0801085958038.jpg]

 

Sincerely,

Roche Finance Ltd as Lender

 

/s/ Beat Krähenmann

      

/s/ Andreas Knierzinger

     Name: Beat Krähenmann      Name: Andreas Knierzinger    Title: Authorized
Signatory      Title: Authorized Signatory   

Confirmed, accepted and agreed:

Foundation Medicine, Inc. as Borrower

 

/s/ Troy Cox

        Name: Troy Cox         Title: Chief Executive Officer        

 

7/9



--------------------------------------------------------------------------------

LOGO [g433234g0801085958038.jpg]

SCHEDULE 1

CONDITIONS PRECEDENT

 

1. Corporate documents

 

(a) A copy of the up-to-date constitutional documents of the Borrower;

 

(b) A copy of a resolution of the board of directors of the Borrower:

 

  (i) inter alia, approving the terms of, and the transactions contemplated by,
the Amendment Letter Agreement, and if necessary, any security confirmation
agreement, resolving that it executes and delivers and performs its obligations
under the Amendment Letter Agreement and if necessary, any security confirmation
agreement;

 

  (ii) authorizing a specified person or persons to execute the Amendment Letter
Agreement and, if necessary, any security confirmation agreement, on its behalf;
and

 

  (iii) authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatched by it under or
in connection with the Amendment Letter Agreement and if necessary, security
confirmation agreement.

 

(c) A certificate of the Borrower, signed by an authorized signatory of the
Borrower:

 

  (i) containing a specimen signature of each person authorized to execute the
Amendment Letter Agreement and if necessary, any security confirmation
agreement, or any document or notice in connection there with on behalf of the
Borrower;

 

  (ii) confirming that each of the representation and warranties in accordance
with Clause 14 (Representations) are true, correct, accurate, complete and not
misleading as of the date they are given according to the facts and
circumstances then existing on those dates;

 

  (iii) confirming that no material adverse change in the financial or business
condition of the Borrower and the FMI Group taken as a whole has occurred since
the most recent audited financial statements of the Borrower and/or FMI Group;
and

 

  (iv) confirming that each copy document delivered pursuant to 6(a) and
(b) above is complete and in full force and effect.

 

2. Finance Documents

A copy of this Amendment Letter Agreement, duly executed by the Borrower.

 

8/9



--------------------------------------------------------------------------------

LOGO [g433234g0801085958038.jpg]

 

 

3. Other Documents and Evidence

Evidence satisfactory to the Lender that (i) the Borrower and each Subsidiary
granting Security under a Security Agreement continue to be bound by the
obligations as set out in the Security Agreements to which they are a party
following the Effective Time and (ii) the Security interests granted under each
Security Agreement (x) are and continue to be in full force and effect after the
Effective Time and (y) extend to and continue to secure all obligations of the
Borrower under the Finance Documents (including the Credit Agreement, as amended
by this Amendment Letter Agreement).

 

9/9